Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-4, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub. No. 2007/0091837) in view of Matsuda (US PG Pub. No. 2021/0083828).
As per claim 1:
Li teaches a method (see paragraph [0014], teaches a method of controlling a transmission mode of a mobile station on the reverse link based on one of more commands received by the mobile station from the base station), comprising:
determining, by network equipment comprising a processor (see Figure 1, base station 110(1) construed as said network equipment comprise of scheduler 165), on a transmission time interval basis (see paragraph [0025], using a frame format, the scheduler may schedule transmissions on the reverse link in a first (transmission mode e.g. non-orthogonal) and a second (e.g. orthogonal) transmission mode in a non-overlapping manner. Figure 2 and paragraph [0057], discloses frame format 200 that enables wireless communication between the base station and the mobile station. The frame format enable use of only the first transmission mode 170(1) in a first time slot(s) 202(1) associated with non-orthogonal mode and a second transmission mode 170(2) in a second time slot(s) associated with orthogonal mode and thus on a transmission time interval basis), a type of multiple access mode for use by a user equipment (see paragraph [0038], the first transmission 125(1) on the reverse link 120 is associated with a CDMA or non-orthogonal transmissions. The second transmission 125(2) on the reverse link 120 is associated with an orthogonal relationship to one another, please see paragraph [0039]);
and facilitating, by the network equipment, a transmission, to the user equipment on the transmission time interval basis (paragraph [0046], the base station may allocate a number of time slots as resources to the first and second transmission modes 170 (1,2) in a non-overlapping fashion, thus, on a transmission time interval basis).
Li does not clearly teach … an indication of a spreading factor parameter, wherein the spreading factor parameter is representative of a numerical value that indicates the type of multiple access mode for use by the user equipment.
Matsuda teaches … an indication of a spreading factor parameter, wherein the spreading factor parameter is representative of a numerical value that indicates the type of multiple access mode for use by the user equipment (see paragraphs [0192], [0194]-[0196], the base station may provide a UE-specific notification (i.e. DCI) via PDCCH. Said DCI includes a bit sequence (construed as said numeric value) indicative of NOMA transmission or OMA transmission, please see paragraphs [0197], [0198]. Said switching between OMA and NOMA transmission may depend on the time and frequency resources granted by the base station apparatus, please see paragraph [0210] and thus on a time interval basis).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of DCI including the information bit (as disclosed in Matsuda) into the transmission system as disclosed in Li as a way of enabling the terminal apparatus to determine whether to perform OMA or NOMA transmission (please see paragraph [0192] of Matsuda). Therefore, switching between OMA and NOMA transmission helps to increase the frequency usage efficiency (please see paragraph [0177] of Matsuda).
As per claim 2:
Li in view of Matsuda teaches the method of claim 1, wherein the type of multiple access mode is a non-orthogonal multiple access mode or an orthogonal multiple access mode (Li, see paragraph [0038], the first transmission 125(1) on the reverse link 120 is associated with a code division multiple access (CDMA) protocol or non-orthogonal transmissions. The second transmission 125(2) on the reverse link 120 is associated with an orthogonal relationship to one another, please see paragraph [0039]).
As per claim 3:
Li in view of Matsuda teaches the method of claim 1, wherein the determining comprises determining that the type of multiple access mode is a non-orthogonal multiple access mode (Li, see figure 2 and paragraph [0025], the base station may allocate resources for non-orthogonal and orthogonal transmission on the reverse link in a non-overlapping fashion).
Li does not teach and wherein the method further comprises:
prior to the facilitating, setting, by the network equipment, the numerical value to a value that indicates the type of multiple access mode is the non-orthogonal multiple access mode.
Matsuda teaches and wherein the method further comprises:
prior to the facilitating, setting, by the network equipment, the numerical value to a value that indicates the type of multiple access mode is the non-orthogonal multiple access mode (see paragraphs [0196]-[0199], before transmitting the DCI indicating the switching between OMA and NOMA, the base station may add a bit sequence into the DCI indicative of either said OMA or NOMA. Thus, setting a numeric value (i.e. bit sequence) indicative or either OMA or NOMA).
Same rationale as provided for claim 1.
As per claim 4:
Li in view of Matsuda teaches the method of claim 1, wherein the determining comprises determining that the type of multiple access mode is an orthogonal multiple access mode (Li, see figure 2 and paragraph [0025], the base station may allocate resources for non-orthogonal and orthogonal transmission on the reverse link in a non-overlapping fashion).
Li does not teach and wherein the method further comprises:
prior to the facilitating, setting, by the network equipment, the numerical value to a value that indicates the type of multiple access mode is the orthogonal multiple access mode.
Matsuda teaches and wherein the method further comprises:
prior to the facilitating, setting, by the network equipment, the numerical value to a value that indicates the type of multiple access mode is the orthogonal multiple access mode (see paragraphs [0196]-[0199], before transmitting the DCI indicating the switching between OMA and NOMA, the base station may add a bit sequence into the DCI indicative of either said OMA or NOMA. Thus, setting a numeric value (i.e. bit sequence) indicative or either OMA or NOMA).
Same rationale as provided for claim 1.
As per claim 9:
Li in view of Matsuda teaches the method of claim 1.
Li does not clearly teach wherein the facilitating comprises facilitating the transmission of the indication of the spreading factor parameter during radio resource control signaling.	Matsuda teaches wherein the facilitating comprises facilitating the transmission of the indication of the spreading factor parameter during radio resource control signaling (paragraph [0192], explicitly states: “For example, the information conveyed by RRC signaling may include the information bit indicative of NOMA transmission or OMA transmission, or information giving an instruction to switch from the current access method to the other access method…”).
Same rationale as provided for claim 1.
As per claim 10:
Li in view of Matsuda teaches the method of claim 1.
Li does not clearly teach wherein the facilitating comprises facilitating the transmission of the indication of the spreading factor parameter via downlink control channel signaling.
Matsuda teaches wherein the facilitating comprises facilitating the transmission of the indication of the spreading factor parameter via downlink control channel signaling (see paragraphs [0196], [0197], the base station may add a sequence bit indicative of NOMA or OMA transmission in the DCI).
Same rationale as provide for claim 1.
As per claim 11:
Li teaches a system (see Figure 1, mobile station 115(1)), comprising:
a processor (see paragraph [0081], control unit may be one or more processors);
and a memory that stores executable instructions that, when executed by the processor (see paragraph [0081] processor may execute instructions stored in memory), facilitate performance of operations, comprising:
receiving, on a transmission time interval basis (see paragraph [0025], using a frame format, the scheduler may schedule transmissions on the reverse link in a first (transmission mode e.g. non-orthogonal) and a second (e.g. orthogonal) transmission mode in a non-overlapping manner. Figure 2 and paragraph [0057], discloses frame format 200 that enables wireless communication between the base station and the mobile station. The frame format enable use of only the first transmission mode 170(1) in a first time slot(s) 202(1) associated with non-orthogonal mode and a second transmission mode 170(2) in a second time slot(s) associated with orthogonal mode and thus on a transmission time interval basis) …;
and sending, to network equipment, the uplink transmission using the type of multiple access mode determined (see paragraph [0062], discloses the respective mobile stations may decide to transmit in an orthogonal mode transmission or non-orthogonal mode transmission based on the commands received from the base station) ….
Li does not clearly teach receiving …an indication of a spreading factor parameter, wherein the spreading factor parameter is represented as a numerical value related to a type of multiple access mode for an uplink transmission 
and sending uplink transmission using a type of multiple access mode determined … based on the indication of the spreading factor parameter.
Matsuda teaches receiving …an indication of a spreading factor parameter, wherein the spreading factor parameter is represented as a numerical value related to a type of multiple access mode for an uplink transmission  (see paragraphs [0192], [0194]-[0196], the base station may provide a UE-specific notification (i.e. DCI) via PDCCH. Said DCI includes a bit sequence (construed as said numeric value) indicative of NOMA transmission or OMA transmission, please see paragraphs [0197], [0198]. Said switching between OMA and NOMA transmission may depend on the time and frequency resources granted by the base station apparatus, please see paragraph [0210] and thus on a time interval basis)
and sending uplink transmission using a type of multiple access mode determined … based on the indication of the spreading factor parameter (see paragraphs [0196]-[0198], the terminal apparatus decides whether to transmit in OMA or NOMA mode based on bit sequence indicated in the DCI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of DCI including the information bit (as disclosed in Matsuda) into the transmission system as disclosed in Li as a way of enabling the terminal apparatus to determine whether to perform OMA or NOMA transmission (please see paragraph [0192] of Matsuda). Therefore, switching between OMA and NOMA transmission helps to increase the frequency usage efficiency (please see paragraph [0177] of Matsuda).
As per claim 17:
Li in view of Matsuda teaches the system of claim 11.
Li does not teach wherein the operations further comprise:
receiving the indication of the spreading factor parameter during radio resource control signaling.
Matsuda teaches receiving the indication of the spreading factor parameter during radio resource control signaling (see paragraphs [0191]-[0192], the terminal performs switching between OMA and NOMA on the basis of information included in the RRC signaling. Said RRC signaling is transmitted by the base station and received by the terminal, please see [0107]).
Same rationale as provided for claim 11. 
As per claim 18:
Li in view of Matsuda teaches the system of claim 11.
Li does not teach wherein the operations further comprise:
receiving the indication of the spreading factor parameter via downlink control channel signaling.
Matsuda teaches receiving the indication of the spreading factor parameter via downlink control channel signaling (see paragraphs [0196], [0197], the base station apparatus may add information indicative of NOMA transmission and OMA transmission to DCI before transmitting the DCI to the terminal apparatus 2. The terminal apparatus 2 switches between the NOMA transmission and OMA transmission in accordance with the information conveyed by the DCI).
Same rationale as provided for claim 11.
As per claim 19:
Li teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (see paragraph [0081], discloses control unit including one or more processors for executing instructions stored in memory), facilitate performance of operations, comprising:
determining (see Figure 1, base station 110(1) construed as said network equipment comprise of scheduler 165) a type of multiple access mode for use by a user equipment (see paragraph [0038], the first transmission 125(1) on the reverse link 120 is associated with a CDMA or non-orthogonal transmissions. The second transmission 125(2) on the reverse link 120 is associated with an orthogonal relationship to one another, please see paragraph [0039]), wherein the determining is on a transmission time interval basis (see paragraph [0025], using a frame format, the scheduler may schedule transmissions on the reverse link in a first (transmission mode e.g. non-orthogonal) and a second (e.g. orthogonal) transmission mode in a non-overlapping manner. Figure 2 and paragraph [0057], discloses frame format 200 that enables wireless communication between the base station and the mobile station. The frame format enable use of only the first transmission mode 170(1) in a first time slot(s) 202(1) associated with non-orthogonal mode and a second transmission mode 170(2) in a second time slot(s) associated with orthogonal mode and thus on a transmission time interval basis).
Li does not teach and transmitting an indication of a spreading factor parameter, wherein the spreading factor parameter is a numerical value that indicates the type of multiple access mode for use by the user equipment, and wherein the transmitting is on the transmission time interval basis.
Matsuda teaches and transmitting an indication of a spreading factor parameter, wherein the spreading factor parameter is a numerical value that indicates the type of multiple access mode for use by the user equipment (see paragraphs [0192], [0194]-[0196], the base station may provide a UE-specific notification (i.e. DCI) via PDCCH. Said DCI includes a bit sequence (construed as said numeric value) indicative of NOMA transmission or OMA transmission, please see paragraphs [0197], [0198]), and wherein the transmitting is on the transmission time interval basis (Said switching between OMA and NOMA transmission may depend on the time and frequency resources granted by the base station apparatus, please see paragraph [0210] and thus on a time interval basis).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of DCI including the information bit (as disclosed in Matsuda) into the transmission system as disclosed in Li as a way of enabling the terminal apparatus to determine whether to perform OMA or NOMA transmission (please see paragraph [0192] of Matsuda). Therefore, switching between OMA and NOMA transmission helps to increase the frequency usage efficiency (please see paragraph [0177] of Matsuda).
As per claim 20:
Li in view of Matsuda teaches the non-transitory machine-readable medium of claim 19, wherein the type of multiple access mode is one of a non-orthogonal multiple access mode or an orthogonal multiple access mode (Li, see figure 2 and paragraph [0025], the base station may allocate resources for non-orthogonal and orthogonal transmission on the reverse link in a non-overlapping fashion).
Li does not teach and wherein the operations comprise:
based on the type of multiple access mode being determined to be the non- orthogonal multiple access mode, setting the numerical value to a first value that indicates the type of multiple access mode is the non-orthogonal multiple access mode;
and based on the type of multiple access mode being determined to be the orthogonal multiple access mode, setting the numerical value to a second value that indicates the type of multiple access mode is the orthogonal multiple access mode.
Matsuda teaches and wherein the operations comprise:
based on the type of multiple access mode being determined to be the non- orthogonal multiple access mode, setting the numerical value to a first value that indicates the type of multiple access mode is the non-orthogonal multiple access mode (see paragraphs [0196]-[0199], before transmitting the DCI indicating the switching between OMA and NOMA, the base station may add a bit sequence into the DCI indicative of either said OMA or NOMA. Thus, setting a numeric value (i.e. bit sequence) indicative or either OMA or NOMA);
and based on the type of multiple access mode being determined to be the orthogonal multiple access mode, setting the numerical value to a second value that indicates the type of multiple access mode is the orthogonal multiple access mode (see paragraphs [0196]-[0199], before transmitting the DCI indicating the switching between OMA and NOMA, the base station may add a bit sequence into the DCI indicative of either said OMA or NOMA. Thus, setting a numeric value (i.e. bit sequence) indicative or either OMA or NOMA).
Same rationale as provided for claim 19.
4.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Matsuda and further in view of Li (US PG Pub. No. 2021/0045181), hereinafter referred to as Li’181.
As per claim 8:
Li in view of Matsuda teaches the method of claim 1 with the exception of:
further comprising:
switching, by the network equipment, on the transmission time interval basis, the type of multiple access mode based on a measured network load condition at the user equipment.
Li’181 teaches further comprising:
switching, by the network equipment, on the transmission time interval basis, the type of multiple access mode based on a measured network load condition at the user equipment (see paragraphs [0194], [0199], the UE may decide to switch between OMA and NOMA based on load level of NOMA or OMA resource pool. Note: The switching between OMA and NOMA is on a time specific basis, please see paragraph [0144]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between OMA and NOMA transmission(s) as disclosed in Li’181 into both Li and Matsuda as a way of ensuring reliable uplink transmission (please see paragraph [0193] of Li’181).
Claim 16 is rejected in the same scope as claim 8.
5.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Matsuda and further in view of Zhu (US Patent No. 9,712,272).
As per claim 12:
Li in view of Matsuda teaches the system of claim 11 with the exception of:
wherein the operations further comprise:
based on the numerical value failing to satisfy a defined value, sending the uplink transmission using a non-orthogonal multiple access mode.
Zhu teaches wherein the operations further comprise:
based on the numerical value failing to satisfy a defined value, sending the uplink transmission using a non-orthogonal multiple access mode (see Col 2, lines 40-55, Col 7, lines 15-53, based on the 2-3bits DCI format received, the UE may perform NOMA communication with the eNB if the power ratio value is between 0-1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between NOMA and OMA transmissions based on the determined power ratio (as disclosed in Zhu) into both Li and Matsuda as a way of avoiding a degradation of overall system capacity when the system environment is not optimal for one or the other types of communications (please see Col 6, lines 58-67 of Zhu).
As per claim 13:
Li in view of Matsuda teaches the system of claim 11 with the exception of:
wherein the operations further comprise:
based on the numerical value satisfying a defined value, sending the uplink transmission using an orthogonal multiple access mode.
Zhu teaches wherein the operations further comprise:
based on the numerical value satisfying a defined value, sending the uplink transmission using an orthogonal multiple access mode (see Col 2, lines 40-55, Col 7, lines 15-53, based on the 2-3bits DCI format received, the UE may perform OMA communication with the eNB if the power ratio value is at least 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between NOMA and OMA transmissions based on the determined power ratio (as disclosed in Zhu) into both Li and Matsuda as a way of avoiding a degradation of overall system capacity when the system environment is not optimal for one or the other types of communications (please see Col 6, lines 58-67 of Zhu).
Allowable Subject Matter
6.	Claims 5, 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474